—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 29, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a shop mechanic after he threatened his supervisor in the course of an argument by suggesting that they step outside and settle their differences “once and for all.” The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits on the ground that he had been discharged due to disqualifying misconduct.
The utterance of a threat to a supervisor may disqualify a claimant from the receipt of unemployment insurance benefits (see Matter of Shaw [S’il Vous Plait Message Mgt. Ctr.— Commissioner of Labor], 302 AD2d 655 [2003]; Matter of Hawana [New York City Dept. of Citywide Admin. Serv.— Commissioner of Labor], 285 AD2d 800, 801 [2001]). In the matter under review, substantial evidence supports the Board’s finding that claimant was fired because he threatened his supervisor. We note that claimant denies that he uttered the words that led to his discharge and contends that his supervisor merely invented this incident as a pretext to fire him in retaliation for his having filed a discrimination complaint with the State Division of Human Rights. However, this assertion raised issues of credibility for resolution by the Board in the exercise of its discretionary power (see Matter of Moore [Commissioner of Labor], 282 AD2d 857 [2001]; Matter of Pabon [Commissioner of Labor], 271 AD2d 800, 801 [2000]).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.